Name: Commission Regulation (EEC) No 547/77 of 16 March 1977 on special provisions concerning the period of validity of export licences for sugar produced in excess of the maximum quota
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 3 . 77 Official Journal of the European Communities No L 70/ 15 COMMISSION REGULATION (EEC) No 547/77 of 16 March 1977 on special provisions concerning the period of validity of export licences for sugar produced in excess of the maximum quota THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( 1 ), as last amended by Regulation (EEC) No 3138/76 (2 ), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 2990/76 of 9 December 1976 on special detailed rules for the application of the system of import and export licences for sugar (3), as amended by Regulation (EEC) No 278/77 (4 ), provides in particular that as from 10 February 1977 , export licences for white and raw sugar, undenatured and produced in excess of the maximum quota, shall be valid for five months from their date of issue ; whereas such licences were formerly valid to the end of the third month following that of issue ; whereas , in order to ease the transition for the old system to the new, it is appropriate to provide that at the request of the holder existing licences in respect of sugar produced in excess of the maximum quota be given the same period of validity as new ones ; whereas, for this purpose , it follows that provision should be made whereby the period of validity for the licences in question issued before 10 February 1977 and which are still valid may be extended ; . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : A rticle 1 On the request of the holder, the period of validity of export licences for sugar referred to in Article 3 ( 1 ) of Regulation (EEC) No 2990/76 which were issued before 10 February 1977 and which are still valid on the date of entry into force of this Regulation shall be extended for two months . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 359, 31 . 12 . 1974, p. 1 . ( 2 ) OJ No L 354, 24 . 12 . 1976 , p. 1 . (3 ) OJ No L 341 , 10 . 12 . 1976 , p . 14 . ( «) OJ No L 39 , 10 . 2 . 1977, p . 17 .